     Case 2:21-cv-00189-NPM Document 24 Filed 09/09/21 Page 1 of 2 PageID 68




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

ESTRELLA ACOSTA, an individual,

        Plaintiff,

v.                                                       Case No. 2:21-cv-189-NPM

REAL MONARCA, INC.,

        Defendant.


                                       ORDER

        In this Fair Labor Standards Act case, the parties have filed a Stipulation of

Dismissal with Prejudice (Doc. 21). Federal Rule of Civil Procedure 41(a)(1)(A)(ii)

allows a plaintiff to dismiss an action voluntarily if a stipulation of dismissal is

signed by all parties who have appeared. The dismissal is effective upon filing and

requires no further action by the Court. See Anago Franchising, Inc. v. Shaz, LLC,

677 F.3d 1272, 1278 (11th Cir. 2012). The text of the FLSA does not provide, and

no Eleventh Circuit decision has ever held, that FLSA claims are exempt from Rule

41. To the contrary, the Eleventh Circuit has reasoned that the Federal Rules of Civil

Procedure apply “in actions brought under the Fair Labor Standards Act no less than

in any other case.” Vasconcelo v. Miami Auto Max, Inc., 981 F.3d 934, 942 (11th

Cir. 2020) (holding that Rule 68’s cost-shifting provisions trump the FLSA’s cost-

shifting provisions). And there is “no distinction” between the operation of Rule
  Case 2:21-cv-00189-NPM Document 24 Filed 09/09/21 Page 2 of 2 PageID 69




41(a)(1)(A)(ii) and Rule 68 in an FLSA action. See Casso-Lopez v. Beach Time

Rental Suncoast, LLC, 335 F.R.D. 458, 461-462 (M.D. Fla. 2020) (Merryday, C.J.)

(holding parties may terminate an FLSA case by filing either a Rule 41(a)(1)(A)(ii)

stipulation of dismissal with prejudice or a Rule 68(a) notice of acceptance of an

offer of judgment “and the district court is immediately powerless to interfere”); see

also Dicomo v. KJIMS Dev. Co., Inc., No. 2:16-cv-327-FtM-99CM, 2016 WL

6678420, *1 (M.D. Fla. Nov. 14, 2016) (Steele, J.) (“[T]he parties may dismiss [an

FLSA] case in its entirety pursuant to the Joint Stipulation for Dismissal With

Prejudice without further action from the Court as it is unconditional and self-

executing.”) (citing Anago); Marcucci v. Stefano’s Trattoria, Inc., No. 6:12-cv-440-

Orl-19GJK, 2012 WL 13136903, *2 (M.D. Fla. July 3, 2012) (Fawsett, J.) (same).

      Here, the parties stipulate to dismissing this case with prejudice and with each

side to bear its own costs and fees, except as otherwise set forth in their confidential

settlement agreement. Accordingly, this action is dismissed with prejudice. The

Clerk is directed to enter judgment, deny all pending motions, terminate all

scheduled events, and close the case.

      ORDERED in Fort Myers, Florida on September 9, 2021.




                                          -2-
